This is a non-final rejection in response to the RCE and claims filed 07/20/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Home Cooking Color-coded Picture Cookbook (HCPC) (See NPL) in view of GoodsGivingBack (GGB) (See NPL).
In respect to claims 1, 3-4, 8-9, and 12-13, HCPC discloses a cookbook comprising a plurality of recipes, wherein each recipe includes:  At least one color-coded measurement (which includes an “indicator”, plastic tape/stickers) which are placed on corresponding measurement devices (Pg. 8), which corresponds to measurements in the recipe (see green-colored measurement cup, in a “preparation step image”) (Pg. 9); and a demarcated ingredients section (top of page, above demarcation line) (Pg. 9).
HCPC disclose a hardcover book, and no electronic book however conversion of any book to electronic form is extensively known in the art and common to most books.  As a particular example,  GGB teach creating an electronic book into Powerpoint format.   Powerpoint is well known to contain the featured claimed, such as next/stop buttons, bullet points, and arrows.  It would have been obvious to provide the book disclosed in HCPC in electronic format (e.g. Powerpoint) in view of GGB to allow the book to be read via electronic formats, which is readily inferred by one of ordinary skill.  Lastly, Powerpoint (e.g. Powerpoint 2010) is functionally capable of highlighting particular information (e.g. ingredients, pictures, steps), in particular, dimming other areas to emphasize the selected text (e.g. ingredients, pictures, steps). (See LifeWire, to evidence this inherent capability of a Powerpoint slide).
In respect to claims 2 and 10, HCPC discloses that the color-coded measurement may further be shape-coded (Pg. 8).
In respect to claims 5 and 14, Powerpoint is capable of audio/video clips.
In respect to claims 6 and 15, HCPC discloses at least one “shopping list” which is synonymous with the ingredient list above (Pg. 9) or else includes additional lists such as a list and checkboxes of equipment (Pg. 10).
In respect to claims 7 and 16, the claim is unclear for the reasons stated in the 35 USC 112 above, however, a color-coded system intrinsically would assist users with the following list of disorders.  HCPC discloses an identical structure as claimed. 
In respect to claims 17-18 and 20, HCPC intrinsically discloses the method of preparing a recipe.  The very purpose of the book is for preparing a recipe and one of ordinary skill readily ascertains that the actions claimed are performed by anyone purchasing the book.  Reviews further attest that at least some people have purchased the book and preformed the steps.
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daneil Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637